opinion on rehearing. Hart, J. Counsel for the plaintiff has filed a motion for a rehearing in the divorce case on the ground that the oral evidence is properly a part of the record. Hnder sec. 1269 of the Digest, the oral testimony given in a chancery case may be made a part of the record by filing a transcript of the stenographer’s notes. The statute does not expressly prescribe the time within which such translation shall be filed, but by necessary implication the time is limited to the term of court at which the case is tried. Equity cases are tried de novo on appeal on the record made in the court below. Therefore, it is necessary that the record in this court should be founded upon the proceedings actually had in the chancery court. The decree becomes final when the term ends and the court loses jurisdiction over it. Hence the record must be made up while the chancery court has jurisdiction of the case. It can not be left to the stenographer to make up the record after the term has ended without the supervision or direction of the chancellor. To allow, this might be to substitute an entirely different record on appeal. Nor does the section give the stenographer and chancellor in vacation the power to make up the record without a bill of exceptions. No order was made allowing time after the term within which to file a bill of exceptions. Neither does it appear from the record that the stenographer’s transcript of the oral evidence was filed in the chancery court, indorsed as filed, or directed to be filed by an order of that court. Lacking these requirements, it cannot be treated either as a bill of exceptions, or as a part of the record under the statute. As pointed out in our original opinion, the decree comes within the issue made by the pleadings, and can not be disturbed on appeal. It follows that the motion for rehearing will be denied.